In an action, inter alia, to recover damages for breach of contract and tortious interference with business and contractual relationships, the plaintiffs appeal from an order of the Supreme Court, Dutchess County (Dolan, J.), dated January 23, 2003, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendants made a prima facie showing of entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Zuckerman v City of New York, 49 NY2d 557 *744[1980]). In opposition, the plaintiffs failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint.
The plaintiffs’ remaining contention is without merit. Santucci, J.P., Florio, Krausman and Schmidt, JJ., concur.